        CASE 0:18-cv-00823-SRN-SER Doc. 153 Filed 10/15/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Douglas A. Kelley, in his capacity as the            Case No. 18-cv-823 (SRN/SER)
 PCI Liquidating Trustee for the PCI
 Liquidating Trust,

               Plaintiff,

 v.
                                                                  ORDER
 Chris M. Kanios; Chris M. Kanios 401(k)
 Savings Plan; National City Bank, as
 Custodian of the Chris M. Kanios 401(k)
 Savings Plan; and Steve Papadimos,

               Defendants.


Elizabeth M. Forsythe, Michael E. Rowe, J. David Jackson, and Lucas J. Olson, Dorsey &
Whitney LLP, 50 South Sixth Street, Suite 1500, Minneapolis, MN, 55402, for Plaintiff.

Henry B. Roberts, Jr., H. Buswell Roberts, Jr. PLLC, 200 Country Club Road Southwest,
Suite B1, Blacksburg, VA 24060; Michael L. Gust, Anderson, Bottrell, Sanden &
Thompson, PO Box 10247, Fargo, ND, 58106; Kyle Kroll, Michael A. Rosow, and Thomas
H. Boyd, Winthrop & Weinstine, PA, 225 S. 6th St., Ste. 3500, Minneapolis, MN 55402,
for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       In light of the recent ruling by the Eighth Circuit Court of Appeals on the

consolidated appeals in this matter and Kelley v. Boosalis, see 974 F.3d 884 (8th Cir. 2020),

a status conference was scheduled to be held on October 20, 2020. (Sept. 15, 2020 Text-

Only Order [Doc. No. 148].)
        CASE 0:18-cv-00823-SRN-SER Doc. 153 Filed 10/15/20 Page 2 of 2




       Counsel for Plaintiff has advised the Court that on October 9, 2020, it filed with the

Eighth Circuit a petition for rehearing en banc. (Pl.’s Oct. 15, 2020 Letter [Doc. No. 152].)

Due to the pending petition with the Eighth Circuit, the Court hereby CANCELS the

October 20, 2020 status conference. Counsel shall advise the Court of the Eighth Circuit’s

decision on its petition.



SO ORDERED.



Dated: October 15, 2020                                  s/Susan Richard Nelson
                                                         SUSAN RICHARD NELSON
                                                         United States District Judge




                                             2
